Citation Nr: 0306553	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  02-14 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed joint pain 
of the knees, ankles, shoulders and elbows due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a claimed skin rash 
due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed memory loss 
due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed headaches 
due to an undiagnosed illness.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to April 
1995.  

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the RO.  



FINDINGS OF FACT

1.  A timely Notice of Disagreement and Substantive Appeal 
were both received following a September 2001 RO decision 
with respect to claims of service connection for conditions 
due to undiagnosed illnesses.  

2.  The veteran has submitted a written withdrawal of his 
appeal of these issues from appellate status.  



CONCLUSION OF LAW

The Board no longer has appellate jurisdiction to consider 
the claims of service connection for joint pain, a skin rash, 
memory loss and headaches, as due to an undiagnosed illness.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002).  

In this case, a timely Notice of Disagreement was received to 
initiate an appeal from a September 2001 decision, and, after 
receiving a Statement of the Case, the veteran perfected his 
appeal regarding most issues (i.e. those listed above) by 
filing a timely Substantive Appeal, thus giving the Board 
appellate jurisdiction over his appeal.  

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2002).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  

A review of the record shows that in a letter received from 
the veteran in March 2003, he withdrew from appellate status 
these claims of service connection for joint pain, a skin 
rash, memory loss and headaches due to an undiagnosed 
illness.  

Having met the requirements of 38 C.F.R. § 20.204 (2002), the 
veteran has effectively removed these issues from appellate 
status.  With no issues properly before the Board for 
appellate review, the case must be dismissed.  38 U.S.C.A. 
§ 7108 (West 2002).  



ORDER

The appeal as the claims of service connection for joint 
pain, a skin rash, memory loss and headaches is dismissed.  



REMAND

The Board notes that a review of the claims folder reveals 
that, in December 2001, the veteran also expressed 
disagreement with that part of the September 2001 RO action 
that denied an increased evaluation for his service-connected 
hypertension, evaluated as 10 percent disabling.  

Given that the veteran has filed such a Notice of 
Disagreement, a Statement of the Case should be issued by the 
RO regarding this issue.  See 38 C.F.R. § 19.26 (2002); 
Manlincon v. West, 12 Vet. App 238 (1999) (a Notice of 
Disagreement initiates review by the Board of the RO's 
denial; thus, the next step is for the RO to issue a 
Statement of the Case on the denial of the issue).  

As such, this case is REMANDED to the RO for the following 
action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative with respect to the claim 
for an increased evaluation for service-
connected hypertension.  The veteran and 
his representative should be informed of 
the necessity of filing a timely 
Substantive Appeal if the veteran wishes 
to place this issue in appellate status. 
38 C.F.R. § 19.26 (2002).

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

